PER CURIAM.
Since the petition for writ of habeas corpus has been addressed to the Court, it must be denied. No statute confers upon this Court jurisdiction to entertain such an original petition. Even if the petition be addressed to an individual judge of the Court, it should be denied. The appropriate procedure is to address a petition to the District Court or one of the twelve judges thereof. Whitaker v. Johnston, 9 Cir., 85 F.2d 199; Ex parte Davis, 9 Cir., 54 F.2d 723. Since the petitioner has already addressed the District Court and has filed his notice of appeal to this Court, there is all the more reason why the present petition should be denied. The appeal will be advanced and heard as soon as ready.
Petition denied.